Rose,
dissenting:
Respectfully, I dissent.
At the Las Vegas Metropolitan Police Department Civil Serv*628ice Board (the Board) appeal hearing, the Board received, over objection, the results of a polygraph examination that indicated Meadow had been deceptive in answering several questions but that an officer who testified somewhat contrary to Meadow about the same incident had been truthful. The receipt of this evidence was clearly improper and I cannot say that such error was harmless. Therefore, I would reverse and remand for a new administrative review hearing.
This court has consistently held that polygraph examination results are not admissible evidence because they do not possess the trustworthiness or reliability demanded of competent evidence. Warden v. Lischko, 90 Nev. 221, 224, 523 P.2d 6, 8 (1974); American Elevator Co. v. Briscoe, 93 Nev. 665, 671, 572 P.2d 534, 535 (1977). While administrative hearings may be held with less formality than civil or criminal trials, only relevant and reliable evidence should be received at such proceedings; polygraph examination results do not have sufficient reliability. See Higley v. Edwards, 678 P.2d 775 (Or.App. 1984).
In a similar case, the Supreme Court of Illinois held that the results of a polygraph examination given to police officers were not admissible in disciplinary proceedings before the Board of Fire and Police Commissioners and the receipt of such results at the hearing required reversal of the disciplinary action taken. Kaske v. City of Rockford, 450 N.E.2d 314, 319 (111. 1983). And in a subsequent case, an Illinois Appellate Court held that the mere receipt of polygraph examination results required reversal of the case and remand for a new administrative hearing.
In Kaske v. City of Rockford (1983), 96 Ill.2d 298, 70 Ill.Dec. 841, 450 N.E.2d 314, cert. denied (1983), 464 U.S. 960, 104 S.Ct. 391, 78 L.Ed.2d 335, our supreme court held that polygraph evidence was inherently deficient and was inadmissible in an administrative proceeding. The introduction alone of such evidence is reversible error. The trial court correctly held in the present case that the introduction of polygraph evidence at the hearing also required reversal.
Salvaglio v. Board of Fire and Police Com’rs, 465 N.E.2d 1065, 1070 (Ill.App. 1984) (citations omitted).
The Las Vegas Metropolitan Police Department recommended that Meadow be terminated for three incidents of excessive force and the use of a baton, an unauthorized weapon, during one of those incidents. In reviewing the record, two of these incidents appear to be more in the nature of inappropriate conduct rather than the use of excessive force. A pre-termination hearing was held and the recommendation of the Department was affirmed. *629The record on appeal does not contain a transcript of the pretermination hearing and what evidence was presented.
The hearing before the Board was an appeal of the pretermination Board decision. The recommendation of the pretermination Board was accepted and then Meadow went forward with evidence attempting to show that the decision to terminate him was excessive and a less severe discipline would have been more appropriate. This procedure strikes me as unusual in that the pre-termination hearing was where the primary evidence was received, but the transcript of this hearing is not part of the record.
Through several witnesses, Meadow established that he was a career police officer, held a master’s degree in police science and was near receiving his doctorate degree. He had never been disciplined prior to the incidents in question, had received numerous commendations and was an officer who believed in pro-active police work. Pro-active police work was defined as taking the initiative in trying to prevent crimes from happening and assertively pursuing those who commit offenses. Meadow was instrumental in establishing both the Street Narcotics Unit and the Burglary Attack Team at the Las Vegas Metropolitan Police Department. Putting the issue of excessive use of force aside, Meadow is precisely the type of police officer you would want assigned to your neighborhood.
Meadow called as a witness the police lieutenant who investigated one of the three incidents. He testified that Meadow was an excellent police officer and that he found no excessive force when he investigated the incident where Meadow and other officers apprehended a suspected car thief. On cross-examination, the Department’s attorney asked the lieutenant if the results of a polygraph examination that Meadow had taken would help him in determining whether excessive force was really used. In arguing that the examination results could legally be received, the Department’s attorney stated:
It may be inadmissible in a court of law, but they are certainly admissible under the relaxed rules of evidence as applied by this Board. . . . The results of the polygraph in determining the termination was the appropriate action are very significant in that they show that Officer Hixson told the truth about the incident and Sergeant Meadow lied. . . .
Meadow’s attorney objected to the receipt of any polygraph examination results, but the Chairman of the Board received it in evidence. The examination results showed that Meadow was deceptive in answering several questions concerning the use of excessive force in apprehending the suspected car thief and the *630subsequent investigation that followed. No foundation for the admission of the polygraph examination was established and the polygraph examiner never testified.
The decision to terminate Meadow or impose a lesser disciplinary penalty was a very close one. Meadow was a career police officer with a distinguished police record and no disciplinary problems until these incidents. With the admission of the polygraph examination results, the Board was shown that Meadow was a liar in addition to an officer who had used excessive force. The Board’s decision on the termination of Meadow was split, two in favor and one opposed. The one board member against termination argued forcefully that “the punishment does not fit the crime.”
In the context of this close determination, the receipt of the polygraph examination had the real potential to tip the scales against Meadow. Credibility was very important in this case. In fact, one of the Board members who voted for termination stated that in reviewing one of the incidents, “we have a credibility problem here.” The polygraph results provided evidence that severely damaged Meadow’s credibility. I therefore cannot say that the improper receipt of the polygraph results were harmless or that substantial evidence supports the dismissal and disregard the damning conclusions of the polygraph examination.
If the men accused of the car theft went to trial, any incriminating polygraph examination they might have taken would not be admissible at their criminal trial, and any conviction secured at such trial would be reversed. The decision to terminate Meadow was no less serious to him and he should have at least the same rights as would a criminal defendant. Meadow testified what law enforcement meant to him:
Law enforcement is the only thing I know. I’ve dedicated my whole life to being the best police officer I could. Everything I’ve done has been for this community and this department as a whole. My whole life revolves around being a police officer, as my wife can tell you.
His livelihood was taken from him without a warning or any attempt to rehabilitate him.
Polygraph examination results should not be admitted at administrative hearings any more than at trials, and any decision made after such evidence is received should be reversed unless it can be said that there is no reasonable possibility that the clearly improper evidence influenced the final outcome. That cannot be said in this case and the decision to terminate Meadow should be reversed and remanded for a new hearing before the Board.